Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page 1of6 Page ID #:472

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff's Motion to Remand [DE 18]

I. INTRODUCTION

On April 13, 2020, Plaintiff Abelardo Martinez, Jr. (“Plaintiff”) filed a Complaint in Los
Angeles Superior Court against Defendant Johnson & Johnson Consumer Inc. (“Defendant”). The
Complaint asserts a single claim for violation of the Unruh Civil Rights Act (“Unruh Act’), Cal. Civil
Code § 51 ef seg. On May 12, 2020, Defendant removed the action to federal court on the basis of
diversity jurisdiction.

Presently before the Court is Plaintiff's Motion to Remand. For the following reasons the Court
GRANTS Plaintiffs Motion.

Il. FACTUAL BACKGROUND

Plaintiffs Complaint alleges the following:

Plaintiff is a blind individual who requires screen reading software to read website content and
access the internet. Defendant’s website, https://www.benadryl.com, contains numerous access barriers
that prevent Plaintiff and other blind and visually impaired individuals using screen reading software
from gaining equal access to the website. Specifically, Defendant’s website is deficient in the following
ways: (1) linked images are missing alternative text, which prevents screen reading software from
providing a vocal description of images on the website, (2) empty or missing form labels, which result in
the form control’s function not being presented to the screen reading software, (3) empty links that
contain no text, which prevent the purpose of the link from being accessed via screen reading software,
and (4) empty headings, which inhibit navigation of the website by those using screen reading software.

Plaintiff requests $4,000 in statutory damages under the Unruh Act. Plaintiff also seeks an
injunction requiring Defendant to take all steps necessary to make the website accessible to visually
impaired individuals. Plaintiff expressly limits the injunctive relief to require that Defendant expend no

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 6
Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page 2 o0f6 Page ID #:473

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

more than $20,000. Plaintiff also seeks attorneys’ fees. Plaintiff expressly limits his total recovery to
$74,999.

It. JUDICIAL STANDARD

Under 28 U.S.C. § 1332, district courts have original jurisdiction over any civil action in which
the parties are citizens of different states and the action involves an amount in controversy that exceeds
$75,000. The defendant removing the case to federal court bears the burden of establishing the
jurisdictional facts, namely the complete diversity of the parties and the amount in controversy. Abrego
Abrego v. Dow Chemical Co., 443 F.3d 676, 682-83 (9th Cir. 2006). A removing party’s notice of
removal need include only “a plausible allegation that the amount in controversy exceeds the
jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).
However, when a plaintiff challenges the defendant’s assertion of the amount in controversy, evidence
establishing the amount is required. Jd. “In such a case, both sides submit proof and the court decides, by

a preponderance of the evidence, whether the amount in controversy requirement has been satisfied.” Jd.
at 88; see 28 U.S.C. § 1446(c)(2)(B).

“Along with the complaint, [the court] considers allegations in the removal petition, as well as
‘summary-judgment-type evidence relevant to the amount in controversy at the time of removal.’”
Fritsch v. Swift Transportation Company of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018). “[A]
defendant cannot establish removal jurisdiction by mere speculation and conjecture, with unreasonable
assumptions.” Jbarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). When the
plaintiff disputes that the amount in controversy is satisfied, “[c]onclusory allegations as to the amount
in controversy are insufficient” to satisfy the removing party’s burden of proof. Matheson v. Progressive
Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). “Under the preponderance of evidence standard,
if the evidence submitted by both sides is balanced, in equipoise, the scales tip against federal-court
jurisdiction.” Jbarra, 775 F.3d at 1199. Finally, “federal courts permit individual plaintiffs, who are
masters of their complaints, to avoid removal to federal court, and to obtain remand to state court, by
stipulating to amounts at issue that fall below the jurisdictional requirement.” Standard Fire Ins. Co v.
Knowles, 568 U.S. 588, 595 (2013).

IV. DISCUSSION

Plaintiff moves to remand this case to state court. Plaintiff concedes that complete diversity of
citizenship exists. The sole issue is whether Defendant has met its burden to show that the amount in
controversy exceeds $75,000. Defendant argues that the combination of statutory damages, injunctive
relief, and attorneys’ fees sought by Plaintiff will exceed the jurisdictional threshold. The Court
examines each type of relief sought.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 6
Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page 3o0f6 Page ID #:474

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

A. Statutory Damages

Cal. Civil Code § 52(a) permits an award of statutory damages “in no case less than $4,000” for
violations of the Unruh Act. Here, the Complaint seeks $4,000 in statutory damages and no actual
damages. Defendant’s calculation of the amount in controversy in the Notice of Removal estimates an
award of $4,000 in statutory damages. Thus, the Court finds that the statutory damages are likely to be
no more than $4,000.

B. Injunctive Relief

When the plaintiff seeks injunctive relief, the cost of complying with the injunction is included in
the amount in controversy. See Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018).
“Under the ‘either viewpoint’ rule, the test for determining the amount in controversy is the pecuniary
result to either party which the judgment would directly produce.” Jn re Ford Motor Co./Citibank (6. > ),
N.A., 264 F.3d 952, 958 (9th Cir. 2001). “In other words, where the value of plaintiff’s recovery .
below the jurisdictional amount, but the potential cost to the defendant of complying with the injunction
exceeds that amount, it is the latter that represents the amount in controversy for jurisdictional
purposes.” Jd.

In a case involving almost identical facts decided recently in this district, the district court found
that the plaintiff could not expressly limit the cost of injunctive relief to that sought in the complaint.
Martinez v. Epic Games, Inc., No. CV 19-10878-CJC (PJWx), 2020 WL 1164951, at *3 (C.D. Cal. Mar.
10, 2020).! The court explained that it was “highly skeptical that Plaintiff's disclaimer would have any
effect at all. Defendant would have no choice but to comply with the injunction ordering it to change its
website, regardless of whether the cost of doing so would exceed Plaintiffs self-imposed $20,000
ceiling.” Jd.

Here, although it is true that Plaintiff can stipulate to limit the recovery of damages in an effort to
avoid federal jurisdiction, Standard Fire Ins. Co., 568 U.S. at 595, the Court agrees with the reasoning
found in Martinez and concludes that Plaintiff cannot expressly limit the cost of injunctive relief. If
Plaintiff prevails in this case, and injunctive relief is granted, the cost will be out of Plaintiffs control.

The Court thus turns to whether Defendant has carried its burden to show by a preponderance of
the evidence that the injunctive relief will cost enough to carry the amount in controversy over the
jurisdictional threshold. Both parties have submitted evidence of the estimated cost of injunctive relief in

 

! The Court notes that Martinez appears to involve the same Plaintiff and the same Plaintiffs counsel as
this case.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 6
Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page 4of6 Page ID #:475

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

this case. Defendant asserts in the Barton Declaration attached to the Notice of Removal that the cost of
initial compliance of injunctive relief “could very likely exceed $20,000 and could be more than that
amount depending on an analysis of the website.” (Barton Decl. § 10, ECF No. 1-1.) Defendant further
asserts that “Plaintiff's pleading seeks compliance not just at a single point in time but on an ongoing
basis. These ongoing compliance efforts, according to publicly available consultant websites, could be
$5,000 to $50,000 per year depending on the applicable standard and the website changes, updates and
content. A well-known website accessibility consultant, Atilus, provides an estimate of $500 to $1,000
per month (or $6,000 to $12,000 per year) for ongoing compliance.” (/d. § 11.) Defendant estimates the
total cost of initial compliance anywhere between $10,000 and $50,000, and the total cost of ongoing
compliance for three years somewhere between $18,000 and $36,000. (7d. § 13.)

Plaintiff argues that Defendant’s evidence is insufficient. As Plaintiff points out, Defendant’s
estimates do not consider the specific access barriers that would need to be changed on Defendant’s
website to make it accessible to blind users. Plaintiff, in contrast, produced a declaration from a website

remediation vendor estimating the total cost of initial and ongoing maintenance for the exact changes
sought by Plaintiff at $14,300. (Jones Decl. § 4, ECF No. 18-2.)

The court’s reasoning in Martinez and Baracco v. Brooks Brothers Groups, Inc. et al., No. CV
18-9208-PSG (JPRx), 2019 WL 276840 (C.D. Cal. Jan. 22, 2019) is instructive. In Martinez, the
plaintiff's complaint purported to limit the requested injunctive relief to $20,000. Martinez, 2020 WL
1164951, at *3. In response, the defendant submitted a declaration from its engineering director, who
stated that the only way to comply with this injunction would be to hire a full-time employee at a salary
of $100,000 per year. /d. Ultimately, the court still found that defendant failed to carry its burden of
proof because it did not adequately explain why it would be necessary to hire a full-time employee at
this rate in order to comply with the injunctive relief sought by plaintiff. Zd.

In Baracco, a case involving almost identical facts, the plaintiff sought to expressly limit the cost
of injunctive relief to $15,000. Baracco, 2019 WL 276840, at *2. In response, the defendant submitted a
declaration suggesting that it would cost $150,000 to update its website to make it more accessible. Jd. at
*3. The Court found that the defendant failed to meet its burden of proof because the declaration did not
indicate how much of the $150,000 would go towards fixing the specific access barriers alleged by
plaintiff. Jd. The Court explained that it “cannot estimate, with any reasonable basis, how much of the
$150,000 accounted for such work. It may very well be that the actual cost of making the website more
accessible to visually impaired individuals accounted for only a small portion of the total amount.” Jd.
The Court went on to hold that “[a]lthough the Court does not doubt that an overhaul of a global retail
website may cost a significant amount, without more substantive evidence of how much it would cost to
implement the injunctive relief Plaintiff seeks, the Court has no choice but to credit Plaintiffs limitation
of $15,000 for the cost of injunctive relief.” Jd.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 6
Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page5of6 Page ID #:476

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

Here, as in Martinez and Baracco, the Court finds that Defendant has failed to satisfy its burden
to show that the cost of the injunctive relief will exceed $20,000. Indeed, Defendant has not set forth
evidence of the cost of fixing the specific access barriers alleged in the Complaint, but has instead
provided generalized estimates. (Barton Decl. § 11); see Baracco, 2019 WL 276840, at *3. Defendant
does not appear to have consulted with a vendor as to the costs of updating the website. (Barton Decl. §
10.) Without more substantive evidence that the cost of the injunctive relief sought in this case will
exceed $20,000, the Court credits the Complaint’s assertion, as supported by the Motion to Remand and
the Jones Declaration, that the injunctive relief will cost no more than $20,000.

C. Attorneys’ Fees

The court must include future attorneys’ fees recoverable by statute when assessing whether the
amount in controversy requirement is met. Fritsch, 899 F.3d at 794.

Here, the Complaint expressly limits Plaintiff's recovery such that the combined total of the
injunctive relief, statutory damages, and attorneys’ fees does not exceed $74,999. Thus, if Plaintiff is
seeking $4,000 in damages and $20,000 in injunctive relief, it follows that the Complaint attempts to
expressly limit Plaintiff's recovery of attorneys’ fees to no more than $50,999. Defendant contends that
Plaintiff cannot limit the amount he recovers in attorneys’ fees and argues that, even under the most
conservative estimates, Plaintiffs attorneys’ fees alone will exceed $75,000. In support of this
argument, the Barton Declaration asserts that Plaintiff's counsel was recently awarded attorneys’ fees at
a rate of $875/hr. (Barton Decl. § 7.) Defendant also estimates that Plaintiff's counsel will expend at
least 100 hours on this case, resulting in an estimated attorneys’ fees award of well over $75,000.
(Barton Decl. § 8.) Plaintiff, on the other hand, contends that Defendant’s calculation is excessive and
too speculative to carry its burden of proof, and furthermore, that Plaintiff's express limitation on the
amount of recovery operates as a binding stipulation preventing him from later seeking more in
attorneys’ fees.

The court’s reasoning in Martinez. is once again instructive. In Martinez, the court concluded
that it was proper for the plaintiff to expressly limit his recovery of attorneys’ fees and that his express
limitation operated as a stipulation preventing the plaintiff from later seeking more in fees. Martinez,
2020 WL 1164951, at. *2—3; see also Rios v. Wirepath Home Systems, LLC, No. 8:19-cv-01921-JLS-
KES, 2019 WL 6715044, at *2 (C.D. Cal. Dec. 10, 2019) (holding “taken together, Plaintiff's Complaint
and his reaffirmation of the recovery cap in his papers approximate a binding stipulation, especially
because Plaintiffs assertions would ‘judicially estop[] [him] from arguing for more than $75,000 in
damages.””’) (internal citation omitted).

Defendant has not cited to any authority directly holding that it is improper for Plaintiff to
stipulate to a limitation on attorneys’ fees. In the absence of such authority, the Court is inclined to agree
with Martinez and Rios in finding that Plaintiff's express limitation in the Complaint (and his

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 6
Case 2:20-cv-04316-RGK-PD Document 28 Filed 07/08/20 Page 6of6 Page ID #:477

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04316-RGK-PD Date July 8, 2020

 

 

Title Martinez, Jr. v. Johnson & Johnson Consumer Inc.

 

reaffirmation of that limitation in the Motion to Remand) constitutes a binding stipulation that Plaintiff
will not seek additional attorneys’ fees beyond the amount stipulated.

In sum, Defendant has not shown by a preponderance of the evidence that the combined cost of
injunctive relief, attorneys’ fees, and statutory damages will exceed $75,000. Accordingly, the Court
finds that it lacks subject matter jurisdiction over this case and remands this action to state court for all
future proceedings.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS Plaintiff's Motion and REMANDS this case to
the Los Angeles Superior Court.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 6
